Citation Nr: 0526969	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1971 
and August 1972 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In February 2005, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

The veteran claims entitlement to service connection for 
peripheral neuropathy, which he argues is related to exposure 
to Agent Orange in Vietnam.  He served in Vietnam during the 
Vietnam Era; hence, he is presumed to have been exposed to 
herbicides agents during such service.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2004).

If a veteran was exposed to an herbicide agent such as Agent 
Orange during active service, acute and subacute peripheral 
neuropathy shall be service connected if the requirements of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2004).  The term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2 (2004).

Although the Secretary has found a positive association 
between herbicide exposure and acute and subacute peripheral 
neuropathy, he has determined that a positive association 
does not exist between chronic nervous system disorders (such 
as chronic peripheral neuropathy) and herbicide exposure.  64 
Fed. Reg. 59,232-39 (Nov. 2, 1999); see also Notice, 67 Fed. 
Reg. 42,600, 42,605 (2002).

In this case, the veteran's service medical records are 
negative for complaints or findings of peripheral neuropathy.  
At his April 1971 separation examination, he reported no 
abnormalities.  Physical examination of the feet and 
neurologic system was normal.  His November 1975 separation 
examination likewise showed his feet and neurologic system as 
normal, and the veteran did not report any abnormalities with 
this feet.

The post-service medical record is silent for any complaint 
or finding of peripheral neuropathy for many years after 
service separation.  The first notation of peripheral 
neuropathy is not until February 2001, about 25 years after 
the veteran's separation from service.  

In November 2001, Lawrence Schaeffer, M.D. stated that the 
veteran complained of an uncomfortable and painful 
paresthetic sensation in his feet for the past 3 years.  Dr. 
Schaeffer diagnosed neuropathy that appeared to be small 
fiber, axonal, in nature.  He also expressed concern that the 
veteran's exposure to Agent Orange and Napalm was probably 
the underlying agent and also had a strong suspicion that 
there may be a hereditary component.  Subsequent diagnostic 
testing revealed axonal sensory greater than motor neuropathy 
and the distinct possibility of lumbar disease, however, the 
latter was obscured by the neuropathy.

The veteran was examined by a specialist, Dr. Janet 
Schwartzenberg, in February 2002.  It was noted that he was 
working as an electrician in a chemical factory at the time.  
He was diagnosed as having peripheral neuropathy with no 
evidence of underlying autoimmune-associated cause such as an 
atypical arthritis.  Dr. Schwartzenberg stated that the 
peripheral neuropathy had either a chemical exposure or 
idiopathic cause.

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, the veteran has not been 
afforded a VA medical examination in connection with his 
claim of service connection for peripheral neuropathy.  Given 
the evidence discussed above, the Board finds that an 
examination is necessary.  .

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA examination 
by a specialist in neurology.  All necessary 
tests should be conducted and all clinical 
findings reported in detail.  The claims file 
must be made available to the examiner, and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  

The examiner should provide an opinion as to 
the date of onset and etiology of the 
veteran's peripheral neuropathy.  The 
examiner should specifically state whether it 
is at least as likely as not (i.e., at least 
a 50 percent probability) that the current 
peripheral neuropathy had its onset during 
active service or is related to any in-
service disease or injury, including exposure 
to Agent Orange or any other chemical during 
service.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

2.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws and 
regulations and consideration of all 
pertinent evidence of record, to include any 
additional information obtained since the 
issuance of the supplemental statement of the 
case in February 2005.  If the decision 
remains adverse to the veteran, furnish him 
and his representative a supplemental 
statement of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 
 
 
 
 


